900 F.2d 257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jesus PRIETO, Defendant-Appellant.
No. 89-5082.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1989.Decided:  April 10, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CR-88-00262-A)
Benjamin S. Waxman, Jeffrey S. Weiner, Weiner, Robbins, Tunkey & Ross, P.A., Miami, Fla., for appellant.
Henry E. Hudson, United States Attorney, Liam O'Grady, Assistant United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, K.K. HALL and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Jesus Prieto was convicted of one count of possession with intent to distribute five kilograms or more of cocaine, in violation of 21 U.S.C. Sec. 841(a)(1).  He was sentenced under the Sentencing Guidelines to 145 months imprisonment.*   Prieto contends that the district court erred by increasing his offense level based upon his role in the offense as a leader/manager.  We find no error, and we affirm.


2
A determination by a district court of a defendant's role in the offense is reviewable under the clearly erroneous standard.   United States v. Daughtrey, 874 F.2d 213 (4th Cir.1989).  The evidence in this case is clear that Prieto's co-indictee, Terry Holderfield, was acting in the capacity of Prieto's courier at the time he was arrested in possession of 26 kilograms of cocaine and that it was Prieto who initiated and arranged the drug sale and who supplied the cocaine.  Under these facts, we cannot say that the court's finding that Prieto was a leader/manager is clearly erroneous.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court.


3
AFFIRMED.



*
 The district court departed downward from the applicable guidelines range of 151-188 months in sentencing Prieto.  We note that the reasons given by the court for departing downward are not valid reasons under the Guidelines.  See 28 U.S.C. Sec. 994(d) and U.S.S.G. Secs. 5H1.5, 5H1.6.  However, the government does not appeal the downward departure and we do not address this issue